Name: Council Implementing Regulation (EU) NoÃ 1063/2011 of 21Ã October 2011 implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Implementing Regulation
 Subject Matter: international affairs;  executive power and public service;  politics and public safety
 Date Published: nan

 22.10.2011 EN Official Journal of the European Union L 277/1 COUNCIL IMPLEMENTING REGULATION (EU) No 1063/2011 of 21 October 2011 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 18 July 2011, the Council adopted Implementing Regulation (EU) No 687/2011 (2) implementing Article 2(3) of Regulation (EC) No 2580/2001, by establishing an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (2) The Council has determined that the persons listed in Annex I to this Regulation have been involved in terrorist acts within the meaning of Articles 1(2) and (3) of Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (3), that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that they should be subject to the specific restrictive measures provided for in Regulation (EC) No 2580/2001. (3) The Council has concluded that there are no longer grounds for keeping the person listed in Annex II to this Regulation on the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (4) The list of the persons, groups and entities to which Regulation (EC) No 2580/2001 applies should be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 1. The persons listed in Annex I to this Regulation shall be added to the list provided for in Article 2(3) of Regulation (EC) No 2580/2001. 2. The person listed in Annex II to this Regulation shall be removed from the list provided for in Article 2(3) of Regulation (EC) No 2580/2001. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 344, 28.12.2001, p. 70. (2) OJ L 188, 19.7.2011, p. 2. (3) OJ L 344, 28.12.2001, p. 93. ANNEX I Persons referred to in Article 1(1) 1. ABDOLLAHI Hamed (a.k.a Mustafa Abdullahi), born August 11, 1960 in Iran. Iranian national. Passport: D9004878. 2. ARBABSIAR Manssor (a.k.a. Mansour Arbabsiar), born March 6 or 15, 1955 in Iran. Iranian and US national. Passport: C2002515 (Iran); Passport: 477845448 (USA). National ID no.: 07442833, expiry date 15 March 2016 (USA driving licence). 3. SHAHLAI Abdul Reza (a.k.a Abdol Reza Shala'i, a.k.a. Abd-al Reza Shalai, a.k.a. Abdorreza Shahlai, a.k.a. Abdolreza Shahla'i, a.k.a. Abdul-Reza Shahlaee, a.k.a. Hajj Yusef, a.k.a. Haji Yusif, a.k.a. Hajji Yasir, a.k.a. Hajji Yusif, a.k.a. Yusuf Abu-al-Karkh), born circa 1957 in Iran. Addresses: (1) Kermanshah, Iran, (2) Mehran Military Base, Ilam Province, Iran. 4. SHAKURI Ali Gholam, born circa 1965 in Tehran, Iran 5. SOLEIMANI Qasem (a.k.a Ghasem Soleymani, a.k.a Qasmi Sulayman, a.k.a Qasem Soleymani, a.k.a Qasem Solaimani, a.k.a Qasem Salimani, a.k.a Qasem Solemani, a.k.a Qasem Sulaimani, a.k.a Qasem Sulemani), born March 11, 1957 in Qom, Iran. Iranian national. Passport: 008827 (Iran Diplomatic), issued 1999. Title: Major General. ANNEX II Person referred to in Article 1(2) EL FATMI, Nouredine (a.k.a. Nouriddin EL FATMI, a.k.a. Nouriddine EL FATMI, a.k.a. Noureddine EL FATMI, a.k.a. Abu AL KA'E KA'E, a.k.a. Abu QAE QAE, a.k.a. FOUAD, a.k.a. FZAD, a.k.a. Nabil EL FATMI, a.k.a. Ben MOHAMMED, a.k.a. Ben Mohand BEN LARBI, a.k.a. Ben Driss Muhand IBN LARBI, a.k.a. Abu TAHAR, a.k.a. EGGIE), born 15.8.1982 in Midar (Morocco), passport (Morocco) No. N829139  member of the Hofstadgroep